          Case 2:14-cv-04687-ER Document 369 Filed 02/17/21 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CHRISTOS SOUROVELIS, et al.,             :     CIVIL ACTION
                                         :     No. 14-4687
           Plaintiffs,                   :
                                         :
     v.                                  :
                                         :
CITY OF PHILADELPHIA, et al.,            :
                                         :
           Defendants.                   :


                                   O R D E R

           AND NOW, this 17th day of February, 2021, upon

consideration of the parties’ Second Addendum of Proposed Revised

Consent Decree on Plaintiffs’ Fifth and Sixth Claims for Relief (ECF

No. 367), and for the reasons provided in this Court’s January 27,

2021 opinion, 1 it is hereby ORDERED that the Court APPROVES the

Consent Decree on Plaintiff’s Fifth and Sixth Claims for Relief (ECF

No. 331) as modified by the two addenda executed by the parties (ECF

Nos. 331-2 & 367) 2 as fair, reasonable, and adequate under Fed. R.

Civ. P. 23(e)(2).

           It is further ORDERED that the Clerk of Court shall mark

this case as CLOSED. The Court retains jurisdiction to effectuate




1         Sourovelis v. City of Philadelphia, No. CV 14-4687, 2021
WL 298703, (E.D. Pa. Jan. 27, 2021).
2         The first addendum modifies the cy pres provision of the
Consent Decree to provide awards to individuals whose claims fell
outside of the time period described in the class definition. The
second addendum modifies the awards to be received by the class
members in accordance with this Court’s January 27, 2021 opinion.
           Case 2:14-cv-04687-ER Document 369 Filed 02/17/21 Page 2 of 2


and interpret the Consent Decree as provided in the January 27, 2021

opinion.


            AND IT IS SO ORDERED.



                              /s/ Eduardo C. Robreno
                              EDUARDO C. ROBRENO, J.




                                        2
